Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Allen Twyman appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction and has filed a motion for a transcript at government expense. We have reviewed the record and find no reversible error. Accordingly, we deny Twyman’s motion and affirm the district court’s order. United States v. Twyman, 3:10-cr-00050-JPB-DJJ-2 (N.D.W.Va. Jan. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.